Name: 2011/27/EU: Council Decision of 12 July 2010 on the signing and provisional application of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part, on a Framework Agreement between the European Union and the Republic of Moldova on the general principles for the participation of the Republic of Moldova in Union programmes
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe;  EU institutions and European civil service
 Date Published: 2011-01-19

 19.1.2011 EN Official Journal of the European Union L 14/1 COUNCIL DECISION of 12 July 2010 on the signing and provisional application of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part, on a Framework Agreement between the European Union and the Republic of Moldova on the general principles for the participation of the Republic of Moldova in Union programmes (2011/27/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 114, 168, 169, 172, 173(3), 188 and 192, in conjunction with Article 218(5) and the second subparagraph of Article 218(8), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 18 June 2007 the Council authorised the Commission to negotiate a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part (1), on a Framework Agreement on the general principles for the participation of the Republic of Moldova in Union programmes (hereinafter referred to as the Protocol). (2) Those negotiations have been concluded to the satisfaction of the Commission. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The Protocol should be signed on behalf of the Union, subject to its conclusion at a later date. (5) Article 10 of the Protocol provides for the provisional application of the Protocol before its entry into force, HAS ADOPTED THIS DECISION: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Union, the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Moldova, of the other part, on a Framework Agreement between the European Union and the Republic of Moldova on the general principles for the participation of the Republic of Moldova in Union programmes (hereinafter referred to as the Protocol). The text of the Protocol is attached to this Decision. Article 2 The Protocol shall be applied provisionally as from the date of its signature, pending its conclusion at a later date. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 July 2010. For the Council The President S. LARUELLE (1) OJ L 181, 24.6.1998, p. 3.